Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page2 1ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page3 2ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page4 3ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page5 4ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page6 5ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page7 6ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page8 7ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page9 8ofof1514
Case
 Case1:20-cv-02603-SAG
      1:20-cv-02603 Document
                       Document
                             1-2 3Filed
                                     Filed
                                         09/09/20
                                           09/09/20Page
                                                     Page
                                                        109ofof15
                                                                14
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page1110ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page1211ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page1312ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page1413ofof1514
Case
 Case1:20-cv-02603-SAG
       1:20-cv-02603 Document
                        Document
                              1-2 3 Filed
                                      Filed09/09/20
                                            09/09/20 Page
                                                      Page1514ofof1514
